 1                    UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WASHINGTON
 2
     JADE WILCOX, on behalf of herself,
 3   and all others similarly situated,         Case No. CV 17-275-RMP

 4                            Plaintiff,        Related to Case No. CV 17-00122-
                                                RMP
 5   vs
                                                SECOND SETTLEMENT
     SWAPP LAW, PLLC, DBA CRAIG                 CERTIFICATE
 6   SWAPP AND ASSOCIATES; and
     JAMES CRAIG SWAPP, individually,
 7
                          Defendants.
 8

 9         Plaintiff, on behalf of the Class, and Defendants, by and through their

10   undersigned attorneys, submit this Second Settlement Certificate in response to the

11   Court’s Text Only Order (ECF No. 129) of August 9, 2019:

12         On August 27, 2019, the parties filed a Settlement Certificate (ECF No. 130)

13   in response to the Court’s Text Only Order (ECF No. 129) of August 9, 2019. That

14   Settlement Certificate stated that at the end of the mediation with Senior Judge

15   Lonny R. Suko on May 23, 2019, Plaintiff, on behalf of the Class, and Defendants

16   reached a verbal agreement of the essential terms of a settlement of this litigation.

17   The Settlement Certificate also stated that Co-Lead Class Counsel and Defendants’

18   Counsel expected to be able to file a formal settlement agreement and a motion for

19   preliminary approval along with the class notice and recommendation for

20   appointment of a settlement administrator by October 4, 2019.

     SECOND SETTLEMENT CERTIFICATE: Page 1
 1            Since filing that Settlement Certificate, Defendants have provided comments

 2   on the formal settlement agreement and the Parties expect to be able to finalize and

 3   execute the formal agreement shortly. Class Counsel and Defendants’ counsel have

 4   agreed upon and finalized the form of the Class Notice. Class Counsel has drafted

 5   a Motion for Preliminary Approval and a proposed Order that will be provided to

 6   Defendants’ counsel once the formal settlement agreement is finalized. Class

 7   Counsel has also conducted an additional analysis of the Class Data. Class

 8   Counsel has sought clarification of, requested and received revised proposals from

 9   professional settlement administrators that they are analyzing in order to propose a

10   settlement administrator to the Court. Class Counsel is also preparing a Plan of

11   Allocation proposing how the settlement proceeds should be distributed to the

12   Class.

13            Co-Lead Class Counsel and Defendants’ Counsel expect to be able to file

14   the formal settlement agreement and the motion for preliminary approval along

15   with the class notice and recommendation for appointment of a settlement

16   administrator by no later than October 16, 2019. While the finalization of the

17   settlement has taken a little longer than anticipated, both Class Counsel and

18   Defendants’ counsel have been diligently working on finalizing the settlement, the

19   motion for preliminary approval and other documents to file with the Court.

20


     SECOND SETTLEMENT CERTIFICATE: Page 2
 1
     Dated October 4, 2019                      Respectfully submitted
 2
     By: R. Joseph Barton                       By: James B. King
 3   R. Joseph Barton (admitted pro hac vice)   James B. King, WSBA No 8723
     Block & Leviton LLP                        Evans, Craven & Lackie, P.S.
 4   1735 20th Street, NW                       818 W. Riverside, Suite 250
     Washington, DC 20009                       Spokane, WA 99201-0910
 5   Tel: (202) 734-7046                        Tel: (509) 455-5200
     Fax: (617) 507-6020                        Fax (509) 455-3632
 6   Email: jbarton@blockesq.com                Email: jking@ecl-law.com
 7   Thomas G. Jarrard, WSBA No. 39774          Counsel for Defendants
     1020 N. Washington Street
 8   Spokane, WA 99201
     Tel: (425) 239-7290
 9   Email: tjarrard@att.net
10   Jason Leviton, WSBA No. 34106
     Block & Leviton LLP
11   260 Franklin Street, Suite 1860
     Boston, MA 02210
12   Tel: (617) 398-5600
     Fax: (617) 507-6020
13   Email: jason@blockesq.com
14   Co-Lead Class Counsel
15   James R. Sweetser
     Marcus Sweetser
16   Sweetser Law Office
     1020 N. Washington Street
17   Spokane, WA 99201
     Tel: (509) 328-0678
18   Email: jsweets@sweetserlawoffice.com;
     msweetser@sweetserlawoffice.com
19
     Additional Counsel for Plaintiff
20


     SECOND SETTLEMENT CERTIFICATE: Page 3
 1

 2                           CERTIFICATE OF SERVICE

 3         I HEREBY CERTIFY THAT ON October 4, 2019, I electronically filed the

 4   foregoing with the Clerk of the Court using the CM/ECF System which will

 5   automatically generate a Notice of Electronic Filing (NEF) to all parties in the

 6   case who are registered users of the CM/ECF system.

 7                                        By: Thomas G. Jarrard

 8

 9

10

11

12

13

14

15

16

17

18

19

20


     SECOND SETTLEMENT CERTIFICATE: Page 4
